DETAILED ACTION
Claims 57-64 and 66-67 are considered in this office action. Claims 43-56 and 65 are withdrawn. 57-64 and 66-67 are pending examination. During telephone conversation with David Bennett, the examiner suggested to withdraw Claims 46 and 56 which were depended upon the withdrawn claim. The applicant agreed with the examiner to withdraw Claims 46 and 56.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

101 Analysis: Step 1

Claim 57-64 are directed to a method claim and 66-67 are directed to system claim.


101 Analysis : Step 2A Prong 1

Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a) mathematical concepts 
 mathematical relationships, mathematical formulas or equations, mathematical calculations 

 fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
 commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
 managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 
c) mental processes. 
 concepts performed in the human mind (including an observation, evaluation, judgment, opinion) 
The examiner submits Claims 57-64, 66-67 limitations “obtaining”, “comparing” and “determining” constitute that can be done mentally in the human mind and falls in the “Mental Process” Category given the broadest reasonable interpretation. 
In regards to Claim 57 and 66, the limitation “obtaining a set of features which describe characteristics of a place in an indoor space ; comparing the obtained set of features to addresses of respective indoor blocks into which the indoor space is spatially divided, wherein each indoor block is identified as being located at an address formed from a set of features which describe characteristics of the indoor block; and determining, based on the comparing, which of the indoor blocks corresponds to the place in the indoor space” are equivalent to a person entering a Mall and looking around seeing the names of the individual shops and if he/she sees Hollister Sign on an individual shop then can determine/ conclude that indoor /individual shop is Hollister. 
Similarly in regards to Claim 62 and 67, it have similar limitations of 57 and 66 and limitation “performing, or assisting another node in performing, mapping, 
Dependents Claims 58-61 and 63-64 further elaborate upon the recited abstract ideas in Claims 57and 62 .
Hence Claims 57-64 and 66-67 recite at least one abstract idea. 
101 Analysis: Step 2 A, Prong II 
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recited any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
Claim 58-59, 61 recite a wireless device. 
Claim 62 recites input devices  and wireless device.
Claims 66 recites processing circuitry, and a memory.
Claims 67 recites processing circuitry, memory, extracting node and input device and wireless device. 

The examiner submits that the recited additional limitations do not integrate the aforementioned abstract ideas into a practical application. 

The additional limitations do not: 
• Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a)) 

• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b)) 
• Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)) 
• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).

101 Analysis : Step 2B 
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 57-64 and 66-67 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas. 

Hence Claims 57-64 and 66-67 are rejected on the abstract idea.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 57 and 66 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Sridhara (US 2013/0342565) and here in after Sridhara.

Regarding Claim 57, Sridhara teaches a method for indoor positioning or navigation ( Para [0051] #300 Fig 3), the method comprising: 
obtaining a set of features which describe characteristics of a place in an indoor space (Para [0051] Line 4-10 “For example, such a map may comprise data representing feature labels and other indoor structures (e.g., walls, halls, doors, rooms, and so on) associated with particular locations of an area covered by the map” and [0052] “At block 310, a land-based computing platform or an MS may obtain a map, such as map 200 or 400, for example, of a region (e.g., an indoor or covered region) or building identifying subsections of the region. For example, subsections 210, 220, 230, and 240 may comprise individual building structures among a plurality of structures of building 205.” Emphasis Added); 
comparing the obtained set of features to addresses of respective indoor blocks into which the indoor space is spatially divided, wherein each indoor block is identified as being located at an address formed from a set of features which describe characteristics of the indoor block; and determining, based on the comparing, which of the indoor blocks corresponds to the place in the indoor space (Para [0053] “For example, map 200 includes feature labels 215 that indicate at least approximate locations of stores. If so, then process 300 may proceed to block 350, where points corresponding to feature labels may be established in map 200. For example, at block 350, points 415 or 435 corresponding to feature labels may be located (e.g., superimposed) at particular locations in map 400 based, at least in part, on locations of the feature labels. FIG. 4 shows such points as circled feature labels (e.g., circled numbers) that represent individual stores, for example.” Here superimposing is interpreted as determining the indoor space). 

Regarding Claim 66,  Sridhara teaches an indoor positioning or navigation node (#100 MS Fig 1), 
comprising: processing circuitry (#911); 
and memory (#940) containing instructions executable by the processing circuitry whereby the indoor positioning or navigation node is configured to: 
obtain a set of features which describe characteristics of a place in an indoor space (Para [0051] Line 4-10 “For example, such a map may comprise data representing feature labels and other indoor structures (e.g., walls, halls, doors, rooms, and so on) associated with particular locations of an area covered by the map” and [0052] “At block 310, a land-based computing platform or an MS may obtain a map, such as map 200 or 400, for example, of a region (e.g., an indoor or covered region) or building identifying subsections of the region. For example, subsections 210, 220, 230, and 240 may comprise individual building structures among a plurality of structures of building 205.” Emphasis Added);; 
compare the obtained set of features to addresses of respective indoor blocks into which the indoor space is spatially divided, wherein each indoor block is identified as being located at an address formed from a set of features which describe characteristics of the indoor block; and determine, based on the comparing, which of the indoor blocks corresponds to the place in the indoor space (Para [0053] “For example, map 200 includes feature labels 215 that indicate at least approximate locations of stores. If so, then process 300 may proceed to block 350, where points corresponding to feature labels may be established in map 200. For example, at block 350, points 415 or 435 corresponding to feature labels may be located (e.g., superimposed) at particular locations in map 400 based, at least in part, on locations of the feature labels. FIG. 4 shows such points as circled feature labels (e.g., circled numbers) that represent individual stores, for example.” Here superimposing is interpreted as determining the indoor space). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Sridhara (US 
in view of Edge (WO 2014/194301) and herein after will be referred as Edge. 

Regarding Claim 58, Sridhara teaches the method of claim 57.
 Edge from similar prior art technology which discloses mobile location services in indoor environment also teaches wherein the obtained set of features describes characteristics of a place at which a wireless device is and wherein the method further comprises identifying the wireless device as being positioned at the determined indoor block (Para [0053] “By obtaining and displaying such a map, a mobile device may overlay a current location of the mobile device (and user) over the displayed map to provide the user with additional context.” Here a place at which a wireless device is interpreted as current location of mobile device and identifying the position of where the mobile device is being interpreted as overlay a current location over the displayed map to show where the user with the mobile device is standing in view of indoor map).  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridhara to incorporate the teachings of Edge to include the obtained set of features describes characteristics of a place at which a wireless device is and wherein the method further comprises identifying the wireless device as being positioned at the determined indoor block. Doing so would further more improve the indoor navigation based services as disclosed by Edge in Para [001].
	
Claims 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara in view of Marusco et al. (US2017/0089709) and herein after will be referred as Marusco.  

Regarding Claim 59,  Sridhara teaches the method of claim 57:
Marusco within same indoor navigation endeavor teaches wherein the obtained set of features describes characteristics of a place targeted by a wireless device as a destination; and wherein the method further comprises providing navigational directions to the wireless device on how to travel to the place (Para [0055] : “The navigator can receive navigation graph 400, a start point (e.g., a current location) of mobile device 102, and an end point for navigation. Based on the received information, the navigator can determine that the start point intersects destination area 204 represented by node 404, and that the end point intersects destination area 206 represented by node 406.” And [0056] “The navigator can then provide turn-by-turn instructions based on a current location of mobile device 102 and an intersection of the current location and one or more areas represented by nodes 404, 422, 424, 426 and 406.” Here end point is interpreted as destination).  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridhara to incorporate the teachings of Marusco to include the obtained set of features describes characteristics of a place targeted by a wireless device as a destination; and wherein the method further comprises providing navigational directions to the wireless device on how to travel to the place. Doing so would further more improve the indoor navigation accuracy as disclosed by Marusco [007].

Regarding Claim 60, Sridhara in view of Marusco teaches the method of claim 59. 
Marusco teaches wherein the providing comprises determining the route to include, or exclude, one or more features whose values are within one or more specified constraints (Para [0087] “The system can determine (908) based on weights of the edges of the navigation graph, a shortest path from the first node to a second node. The shortest path can including one or more intermediate nodes each representing a respective waypoint area or destination area. In some cases, determining the first node representing an area that intersects the start point can include determining that the start point intersects only a connection area represented in the navigation graph but not a destination area or a waypoint area represented in the navigation graph. In these cases, determining the shortest path can include the following operations. The system can determine multiple candidate shortest paths each from a candidate area that intersects the connection area and neighbors the start point to the navigation area that intersects the end point. The system can then select the shortest path from the candidate shortest paths based on lengths of the candidate shortest paths and a respective distance between the start point and each candidate area.” Here specified constraint is being interpreted as shortest path between first node and second node).  

Claims 62-64 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara in view of Edge and in further view of  Marusco. 

Regarding Claim 62, Sridhara teaches a method for indoor mapping, positioning, or navigation ( Para [0051] #300 Fig 3), 
the method comprising: collecting data that is obtained by one or more input devices with which a wireless device is equipped or that describes a trajectory with which the wireless device moves (Para [0051] Line 4-10 “For example, such a map may comprise data representing feature labels and other indoor structures (e.g., walls, halls, doors, rooms, and so on) associated with particular locations of an area covered by the map” and [0052] “At block 310, a land-based computing platform or an MS may obtain a map, such as map 200 or 400, for example, of a region (e.g., an indoor or covered region) or building identifying subsections of the region. For example, subsections 210, 220, 230, and 240 may comprise individual building structures among a plurality of structures of building 205.” Emphasis Added); 

Edge from similar prior art technology which discloses mobile location services in indoor environment also teaches extracting, from the collected data, a set of features which describes characteristics of a place at which the wireless device is located, at which the wireless device targets as a destination, or at which the wireless device targets to avoid; (Para [0053] “By obtaining and displaying such a map, a mobile device may overlay a current location of the mobile device (and user) over the displayed map to provide the user with additional context.” Here a place at which a wireless device is interpreted as current location of mobile device and extracting position of where the mobile device is being interpreted as overlay a current location over the displayed map to show where the user with the mobile device is standing in view of indoor map).  

 Marusco within same indoor navigation endeavor teaches performing, or assisting another node in performing, mapping, positioning, or navigation in the indoor space based on the extracted set of features (Para [0088] Line 1-7 : “The system can provide (910) turn-by-turn instructions for navigating from the start point to the end point. Providing the instructions can include updating a next-turn instruction upon determining that the mobile device has entered or exited a navigation area (e.g., a waypoint area or a destination area) in the venue that is represented by a node on the shortest path. Updating a next-turn instruction can be triggered by exit of the mobile device from a waypoint area in which the mobile device has been previously instructed to turn.”).  



Regarding Claim 63,  Sridhara in view of Edge and in further view of Marusco teaches the method of claim 62. 
Sridhara teaches wherein assisting another node comprises signaling the extracted set of features to the another node (Para [0071] “ FIG. 10 is a schematic diagram illustrating an example system 1000 that may include one or more devices configurable to implement techniques or processes, such as process 300 described above, for example, in connection with FIG. 3. System 1000 may include, for example, a first device 1002, a second device 1004, and a third device 1006, which may be operatively coupled together through a wireless communications network 1008.” Here another node is being interpreted as other devices 1002, 1004 and 1006 and these device need to have extracted set of features to perform Process #300 as indicated).  

Regarding Claim 64,  Sridhara in view of Edge and in further view of Marusco teaches the method of claim 62. 
Sridhara teaches wherein assisting another node comprises signaling positioning information for the wireless device, along with the extracted set of features, to the another node (Para [0071] “ FIG. 10 is a schematic diagram illustrating an example system 1000 that may include one or more devices configurable to implement techniques or processes, such as process 300 described above, for example, in connection with FIG. 3. System 1000 may include, for example, a first device 1002, a second device 1004, and a third device 1006, which may be operatively coupled together through a wireless communications network 1008……..In an aspect, first device 1002 may comprise a server capable of providing positioning assistance data such as, for example, a base station almanac. First device 1002 may also comprise a server capable of providing an LCI to a requesting MS based, at least in part, on a rough estimate of a location of the requesting MS” Here another node is being interpreted as other devices 1002/1004/1006 and these device need to have extracted set of features to perform Process #300 as indicated and location of the wireless device which is MS ).  .  

Regarding Claim 67, Sridhara teaches an extracting node (Para [0051] #MS 100 Fig.1), comprising: processing circuitry (#911); and memory (#940) containing instructions executable by the processing circuitry whereby the extracting node is configured to: 
collect data that is obtained by one or more input devices with which a wireless device is equipped or that describes a trajectory with which the wireless device moves (Para [0051] Line 4-10 “For example, such a map may comprise data representing feature labels and other indoor structures (e.g., walls, halls, doors, rooms, and so on) associated with particular locations of an area covered by the map” and [0052] “At block 310, a land-based computing platform or an MS may obtain a map, such as map 200 or 400, for example, of a region (e.g., an indoor or covered region) or building identifying subsections of the region. For example, subsections 210, 220, 230, and 240 may comprise individual building structures among a plurality of structures of building 205.” Emphasis Added); 

Edge from similar prior art technology which discloses mobile location services in indoor environment also teaches extracting, from the collected data, a set of features which describes characteristics of a place at which the wireless device is located, at which the wireless device targets as a destination, or at which the wireless device targets to avoid; (Para [0053] “By obtaining and displaying such a map, a mobile device may overlay a current location of the mobile device (and user) over the displayed map to provide the user with additional context.” Here a place at which a wireless device is interpreted as current location of mobile device and extracting position of where the mobile device is being interpreted as overlay a current location over the displayed map to show where the user with the mobile device is standing in view of indoor map).  

Marusco within same indoor navigation endeavor teaches performing, or assisting another node in performing, mapping, positioning, or navigation in the indoor space based on the extracted set of features (Para [0088] Line 1-7 : “The system can provide (910) turn-by-turn instructions for navigating from the start point to the end point. Providing the instructions can include updating a next-turn instruction upon determining that the mobile device has entered or exited a navigation area (e.g., a waypoint area or a destination area) in the venue that is represented by a node on the shortest path. Updating a next-turn instruction can be triggered by exit of the mobile device from a waypoint area in which the mobile device has been previously instructed to turn.”).  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridhara to incorporate the teachings of Edge and  Marusco to include collecting data that is obtained by one or more input devices with which a wireless device is equipped or that describes a trajectory with which the wireless device moves; extracting, from the collected data, a set of features which describes characteristics of a place at which the wireless device is located, at which the wireless device targets as a destination, or at which the wireless device targets to avoid; and performing, or assisting another node in performing, mapping, positioning, or navigation in the indoor space based on the extracted set of features. Doing so would further more improve the indoor navigation accuracy and location based services as disclosed by Edge and Marusco.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Sridhara in view of Adachi et al. (US2009/0248292) and herein after will be referred as Adachi. 

Regarding Claim 61, Sridhara teaches method of claim 57. 

Adachi teaches wherein the obtained set of features describes characteristics of a place targeted by a wireless device to avoid (Fig 5 #S15); 

and wherein the method further comprises providing navigational directions to the wireless device on how to travel to a desired indoor block using a route that avoids traversal of the determined indoor block (Fig. 5 #S60).  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridhara to incorporate the teachings of Adachi to include the obtained set of features describes characteristics of a place targeted by a wireless device to avoid and wherein the method further comprises providing navigational directions to the wireless device on how to travel to a desired indoor block using a route that avoids traversal of the determined indoor block. Doing so would further more optimize the route guidance as stated in Adachi.

    PNG
    media_image1.png
    851
    574
    media_image1.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Boggs (US2008/0062167)

3) Masuda (US2007/0050131)
4) Weidner (US2008/0183378).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668